Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Remarks
This Office Action fully acknowledges Applicant’s remarks filed on December 9th, 2020.  Claims 1-3, 5, 7-15, and 18-26 are allowed.  Claims 4, 6, 16, and 17 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9th, 2020 has been entered.

                                                Interview
Examiner discussed with Applicant’s representative amending claim 1 to clarify “the change” in the last step of “determining the change in the amount…” and discussed incorporating the limitations of dependent claim 17 so as to clearly define a change that was being determined. Examiner further asserted that claim 17 would need to be subsequently canceled in view of its redundant recitation, as well as noting the claim 16 th, 2020 already included the recitations therein.  Lastly, the dependency in claims 18 and 19 would need to be amended to depend from claim 1. Applicant’s representative agreed to the proposed amendments and Examiner asserted that this would place the claims in condition for allowance.

1.	(Currently Amended) A method of identifying a change in an amount of a biomarker from blood of a subject, the method comprising:
providing a blood sample into a capillary tube, the blood sample comprising the biomarker;
passing a first beam of light through the capillary tube and through the blood sample at a first time;
detecting the first beam of light to obtain a first spectral pattern comprising a spectral band of frequencies corresponding to the biomarker;
determining, by measuring the spectral band of frequencies from the first spectral pattern, a first biomarker measurement indicating a first amount of the biomarker;
separating the blood sample in the capillary tube by gravimetric separation into a plurality of blood components, wherein the plurality of blood components comprises the biomarker;
passing a second beam of light through the capillary tube and through at least one of the plurality of blood components at a second time;
detecting the second beam of light to obtain a second spectral pattern comprising the spectral band of frequencies corresponding to the biomarker;
determining, by measuring the spectral band of frequencies from the second spectral pattern, a second biomarker measurement indicating a second amount of the biomarker; and
determining the change in the amount of the biomarker in response to the first biomarker measurement and the second biomarker measurement by correlating changes in the blood sample as exhibited in changes between the first and second spectral patterns.
16.	(Canceled)

18.	(Currently Amended) The method of claim 1 [[16]], further comprising identifying a blood component corresponding to the biomarker in response to one or more of the first or second spectral patterns.
19.	(Currently Amended) The method of claim 1 [[16]], wherein the second time is after the first time such that the first and second spectral patterns comprise a time series of spectra.

Allowable Subject Matter
Claims 1-3, 5, 7-15, and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, namely Beaudoin (US 2004/0186359), Lee (US 2007/0116602), Lim (US 2013/0114068), Christiansen (US 2010/0136549), and Tashiro (US 2007/0149944), does not teach or fairly suggest a method of identifying a change in an amount of a biomarker as particularly recited in claim 1, which includes passing a first beam of light through the capillary tube and through the blood sample at a first time and detecting the first beam of light to obtain a first spectral pattern comprising a spectral band of frequencies corresponding to the biomarker, determining, by measuring the spectral band of frequencies from the first spectral pattern, a first biomarker measurement indicating a first amount of the biomarker, then separating the blood sample in the capillary tube by gravimetric separation into a plurality of blood components, wherein the plurality of blood components comprises the biomarker, and passing a second beam of light through the capillary and through at least one of the plurality of blood components at a second time, detecting the second beam of light to obtain a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 6-8, filed December 9th, 2020, with respect to claims 1-3, 5, 7-15, and 18-26 have been fully considered and are persuasive.  The rejections of claims 1-3, 5, 7-15, and 18-26 have been withdrawn in view of the Applicant’s arguments, amendments, and those amendments discussed above in the agreed upon Examiner’s Amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lim (US 2013/0114068) discloses a sample cell for fluid analysis in which a fluid sample, such as blood, has its components separated by centrifuging for .
 Tashiro (US 2007/0149944) discloses a blood collecting needle and test chip for performing blood analysis of components in the blood wherein the blood is reacted with a reagent, blood components are separated from one another and then transmission spectroscopic analysis is carried out, which is considered relevant to Applicant’s field of endeavor.
Christiansen (US 2010/0136549) discloses reproducible quantification of biomarker expression from tissue samples using optical image analysis, which is considered relevant to Applicant’s field of endeavor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEIL N TURK/Primary Examiner, Art Unit 1798